DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 11, 19 recite the limitation “…a decrease in driver demand wheel torque…” The Examiner suggests deleting “a” and inserting “the” to be consistent with the claimed terminologies, thereby, avoiding lack of antecedent basis issues. Appropriate correction is required. 
Claim 13 recites the limitation “the constant accelerator position” The Examiner suggests inserting “pedal” before “position” to be consistent with the terminologies, thereby, avoiding confusion. Appropriate correction is required. 

Claim Objections
Claims 10, 13-14, 17, and 20 are objected to because of the following informalities:  the claims’ dependency seems to be inaccurate. Appropriate correction is required.
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johri et al. (US Pub. No.: 2017/0021824 A1: hereinafter “Johri”).

Consider claim 1:
                     Johri teaches a vehicle operating method (e.g., “…description relates to methods and a system for operating a driveline of a hybrid vehicle…” of Abstract, Fig. 3-4 steps 402-432), comprising: generating (e.g., the driver applies the accelerator pedal and increases driver demand torque, therefore, generating) a (See Johri, e.g., “…the driver demand torque corresponds to a desired wheel torque. The vertical axis represents driver demand torque and driver demand torque increases in the direction of the vertical axis arrow. The horizontal axis represents time and time increases from the left side of the plot to the right side of the plot…” of Abstract, ¶ [0043]-¶ [0044], and Fig. 3-4 steps 402-432); and decreasing (e.g., releases the accelerator pedal to reduce the driver demand torque, therefore, decreasing) the constant driver demand wheel torque in response to the constant accelerator pedal position in response to vehicle speed exceeding the threshold vehicle speed (See Johri, e.g., “…At time T1, the driver (not shown) releases the accelerator pedal to reduce the driver demand torque. However, because controller inputs indicate a short duration vehicle maneuver is expected, engine torque is held at its value prior to the decrease in accelerator pedal position and driver demand torque…” of Abstract, ¶ [0030]-¶ [0031], ¶ [0043]-¶ [0044], ¶ [0048]-¶ [0049], ¶ [0058]-¶ [0060], and Fig. 2-4 208, 212, 244, 252, steps 402-432). 

          Consider claim 2:
                   Johri teaches everything claimed as implemented above in the rejection of claim 1. In addition, Johri teaches where the constant driver demand wheel torque is generated via an electric machine (e.g., “…a plot of electric machine torque versus time. The vertical axis represents electric machine torque. Positive electric machine torque is above the horizontal axis and negative electric machine torque is below the horizontal axis. The magnitude of positive torque increases in a direction of the vertical axis arrow above the horizontal axis. The magnitude of negative torque increases in a direction of the vertical axis arrow below the horizontal axis…” of ¶ [0046], Fig. 3-4 steps 402-432). 

         Consider claim 3:
                   Johri teaches everything claimed as implemented above in the rejection of claim 2. In addition, Johri teaches where the electric machine is positioned in a driveline between wheels and a transmission (e.g., “…Electric machine 244 is in electrical communication with DC/DC inverter 246 and in mechanical communication with two speed planetary transmission 242…”of ¶ [0028], Fig. 2 element 244).

          Consider claim 4:
                    Johri teaches everything claimed as implemented above in the rejection of claim 2. In addition, Johri teaches where the electric machine is positioned in an axle that does not receive power via an internal combustion engine (e.g., “…Electric machine 244 is in electrical communication with DC/DC inverter 246 and in mechanical communication with two speed planetary transmission 242…”of ¶ [0028], Fig. 2 element 244). 

          Consider claim 5:
                    Johri teaches everything claimed as implemented above in the rejection of claim 2. In addition, Johri teaches where the electric machine is positioned in a driveline (e.g., “…Electric machine 244 is in electrical communication with DC/DC inverter 246 and in mechanical communication with two speed planetary transmission 242…”of ¶ [0028], Fig. 2 element 244).

          Consider claim 6:
                    Johri teaches everything claimed as implemented above in the rejection of claim 1. In addition, Johri teaches beginning to engage a transmission input clutch at a vehicle speed below the threshold speed (e.g., “…when torque converter lock-up clutch 212 is fully engaged, the engine output torque is directly transferred via the torque converter clutch to an input shaft (not shown) of transmission 208…” ¶ [0030]-¶ [0031], Fig. 2 elements 208, 212).

          Consider claim 7:
                    Johri teaches everything claimed as implemented above in the rejection of claim 6. In addition, Johri teaches adjusting the vehicle speed at which the transmission input clutch begins to be engaged (e.g., “…the torque converter lock-up clutch 212 may be partially engaged, thereby enabling the amount of torque directly relayed to the transmission to be adjusted. The controller 12 may be configured to adjust the amount of torque transmitted by torque converter 206 by adjusting the torque converter lock-up clutch 212 in response to various engine operating conditions, or based on a driver-based engine operation request…” ¶ [0030]-¶ [0031], Fig. 2 elements 208, 212, 252).

          Consider claim 8:
                   Johri teaches everything claimed as implemented above in the rejection of claim 27. In addition, Johri teaches adjusting the vehicle speed at which the driver demand wheel torque starts to decrease for a constant pedal based on the transmission input clutch engagement vehicle speed (e.g., “…a request to decelerate vehicle 225 and provide regenerative braking, vehicle system controller may provide a negative desired wheel torque based on vehicle speed and brake pedal position. Vehicle system controller 255 then allocates a fraction of the negative desired wheel torque to the electric machine 244 (e.g., desired driveline wheel torque) and the remaining fraction to friction brakes 218 (e.g., desired friction brake wheel torque)…” of ¶ [0030]-¶ [0031], ¶ [0035], Fig. 2 elements 208, 212, 252).

         Consider claim 9:
                    Johri teaches a vehicle operating method (e.g., “…description relates to methods and a system for operating a driveline of a hybrid vehicle…” of Abstract, Fig. 3-4 steps 402-432), comprising: generating (e.g., the driver applies the accelerator pedal and increases driver demand torque, therefore, generating) a driver demand wheel torque that is constant in response to a constant accelerator pedal position from zero vehicle speed up to a threshold vehicle speed (See Johri, e.g., “…the driver demand torque corresponds to a desired wheel torque. The vertical axis represents driver demand torque and driver demand torque increases in the direction of the vertical axis arrow. The horizontal axis represents time and time increases from the left side of the plot to the right side of the plot…” of Abstract, ¶ [0043]-¶ [0044], and Fig. 3-4 steps 402-432); decreasing (e.g., releases the accelerator pedal to reduce the driver demand torque, therefore, decreasing) the driver demand wheel torque in response to the constant accelerator pedal position and in response to vehicle speed exceeding the threshold vehicle speed (See Johri, e.g., “…At time T1, the driver (not shown) releases the accelerator pedal to reduce the driver demand torque. However, because controller inputs indicate a short duration vehicle maneuver is expected, engine torque is held at its value prior to the decrease in accelerator pedal position and driver demand torque…” of Abstract, ¶ [0030]-¶ [0031], ¶ [0043]-¶ [0044], ¶ [0048]-¶ [0049], ¶ [0058]-¶ [0060], and Fig. 2-4 208, 212, 244, 252, steps 402-432), and adjusting a torque capacity of a transmission input clutch in response to the driver demand wheel torque minus an electric machine torque capacity (See Johri, e.g., “…When torque converter lock-up clutch 212 is fully disengaged, torque converter 206 transmits engine torque to automatic transmission 208 via fluid transfer between the torque converter turbine 286 and torque converter impeller 285, thereby enabling torque multiplication…” ¶ [0030]-¶ [0031], Fig. 2-4 208, 212, 244, 252, steps 402-432).

         Consider claim 10:
                   Johri teaches everything claimed as implemented above in the rejection of claim 9. In addition, Johri teaches adjusting an electric machine torque in response to a torque difference between a rate limited driver demand wheel torque and an estimated torque capacity of the transmission input clutch (e.g., “…a request to decelerate vehicle 225 and provide regenerative braking, vehicle system controller may provide a negative desired wheel torque based on vehicle speed and brake pedal position. Vehicle system controller 255 then allocates a fraction of the negative desired wheel torque to the electric machine 244 (e.g., desired driveline wheel torque) and the remaining fraction to friction brakes 218 (e.g., desired friction brake wheel torque)…” of ¶ [0030]-¶ [0031], ¶ [0035], Fig. 2 elements 208, 212, 252). 

         Consider claim 11:
                   Johri teaches everything claimed as implemented above in the rejection of claim 9. In addition, Johri teaches decreasing the electric machine torque in response to a decrease in driver demand wheel torque (e.g., “…At 404, method 400 judges if there is a decrease in driver demand torque. A decrease in driver demand torque may be determined via monitoring accelerator pedal position…”of ¶ [0058]-¶ [0060], and Fig. 2-4 208, 212, 244, 252, steps 402-432).

          Consider claim 12:
                    Johri teaches everything claimed as implemented above in the rejection of claim 10. In addition, Johri teaches maintaining or increasing the torque capacity of the transmission input clutch in response to the decrease in driver demand wheel torque (e.g., “…Determination that the vehicle is performing a specific maneuver may be indicative that it is likely that the driver will request a torque increase after at least a portion of the maneuver is completed. Therefore, it may be desirable to operate the engine at a torque level at a time immediately before the decrease in driver demand torque so that engine torque may be available when the driver applies the accelerator pedal…”of ¶ [0058]-¶ [0060], and Fig. 2-4 208, 212, 244, 252, steps 402-432). 

          Consider claim 13:
                    Johri teaches everything claimed as implemented above in the rejection of claim 8. In addition, Johri teaches adjusting a transmission input clutch engagement speed responsive to a vehicle speed at which the driver demand wheel torque begins to decrease from a constant level while an accelerator pedal is at the constant accelerator position (e.g., “…the torque converter lock-up clutch 212 may be partially engaged, thereby enabling the amount of torque directly relayed to the transmission to be adjusted. The controller 12 may be configured to adjust the amount of torque transmitted by torque converter 206 by adjusting the torque converter lock-up clutch 212 in response to various engine operating conditions, or based on a driver-based engine operation request…” ¶ [0030]-¶ [0031], Fig. 2 elements 208, 212, 252).

          Consider claim 14:
                    Johri teaches everything claimed as implemented above in the rejection of claim 8. In addition, Johri teaches commanding an engine start in response to the driver demand wheel torque being greater than a threshold torque minus a margin torque. (See Johri, e.g., “…the torque converter lock-up clutch 212 may be partially engaged, thereby enabling the amount of torque directly relayed to the transmission to be adjusted. The controller 12 may be configured to adjust the amount of torque transmitted by torque converter 206 by adjusting the torque converter lock-up clutch 212 in response to various engine operating conditions, or based on a driver-based engine operation request…” ¶ [0030]-¶ [0031], Fig. 2-4 208, 212, 244, 252, steps 402-432).

          Consider claim 15:
                    Johri teaches everything claimed as implemented above in the rejection of claim 13. In addition, Johri teaches where the margin torque is negative when generating the driver demand wheel torque that is constant (e.g., “…the torque converter lock-up clutch 212 may be partially engaged, thereby enabling the amount of torque directly relayed to the transmission to be adjusted. The controller 12 may be configured to adjust the amount of torque transmitted by torque converter 206 by adjusting the torque converter lock-up clutch 212 in response to various engine operating conditions, or based on a driver-based engine operation request…” ¶ [0030]-¶ [0031], Fig. 2 elements 208, 212, 252).

          Consider claim 16:
                     Johri teaches a driveline system (e.g., “…description relates to methods and a system for operating a driveline of a hybrid vehicle…” of Abstract, Fig. 3-4 steps 402-432), comprising: an internal combustion engine (Fig. 2 element 204); an electric machine coupled to an axle (Fig. 2 elements 240, 244); an accelerator (Fig. 1 element 130); and a controller (Fig. 2 elements 12, 252) including executable instructions stored in non-transitory memory to generate (e.g., the driver applies the accelerator pedal and increases driver demand torque, therefore, generating) a driver demand torque that is constant in response to the accelerator pedal being at a constant position when a vehicle speed is less than a threshold speed (See Johri, e.g., “…the driver demand torque corresponds to a desired wheel torque. The vertical axis represents driver demand torque and driver demand torque increases in the direction of the vertical axis arrow. The horizontal axis represents time and time increases from the left side of the plot to the right side of the plot…” of Abstract, ¶ [0043]-¶ [0044], and Fig. 3-4 steps 402-432), and the driver demand torque being reduced (e.g., releases the accelerator pedal to reduce the driver demand torque, therefore, reducing) in response to the vehicle speed being greater than the threshold speed while the accelerator pedal is at the constant position (See Johri, e.g., “…At time T1, the driver (not shown) releases the accelerator pedal to reduce the driver demand torque. However, because controller inputs indicate a short duration vehicle maneuver is expected, engine torque is held at its value prior to the decrease in accelerator pedal position and driver demand torque…” of Abstract, ¶ [0030]-¶ [0031], ¶ [0043]-¶ [0044], ¶ [0048]-¶ [0049], ¶ [0058]-¶ [0060], and Fig. 2-4 208, 212, 244, 252, steps 402-432).

         Consider claim 17:
                    Johri teaches everything claimed as implemented above in the rejection of claim 15. In addition, Johri teaches comprising additional instructions to decrease the (e.g., “…At 404, method 400 judges if there is a decrease in driver demand torque. A decrease in driver demand torque may be determined via monitoring accelerator pedal position…”of ¶ [0058]-¶ [0060], and Fig. 2-4 208, 212, 244, 252, steps 402-432). 

          Consider claim 18:
                    Johri teaches everything claimed as implemented above in the rejection of claim 16. In addition, Johri teaches comprising a transmission input clutch that selectively couples the internal combustion engine to a driveline and additional instructions to at least partially close the transmission input clutch in response to the driver demand torque being greater than a threshold torque minus a margin torque (e.g., “…the torque converter lock-up clutch 212 may be partially engaged, thereby enabling the amount of torque directly relayed to the transmission to be adjusted. The controller 12 may be configured to adjust the amount of torque transmitted by torque converter 206 by adjusting the torque converter lock-up clutch 212 in response to various engine operating conditions, or based on a driver-based engine operation request…” ¶ [0030]-¶ [0031], Fig. 2 elements 208, 212, 252). 

          Consider claim 19:
                    Johri teaches everything claimed as implemented above in the rejection of claim 17. In addition, Johri teaches comprising additional instructions to decrease an output torque of the electric machine and maintain or increase a torque capacity of the (e.g., “…a request to decelerate vehicle 225 and provide regenerative braking, vehicle system controller may provide a negative desired wheel torque based on vehicle speed and brake pedal position. Vehicle system controller 255 then allocates a fraction of the negative desired wheel torque to the electric machine 244 (e.g., desired driveline wheel torque) and the remaining fraction to friction brakes 218 (e.g., desired friction brake wheel torque)…” of ¶ [0030]-¶ [0031], ¶ [0035], Fig. 2 elements 208, 212, 252). 

          Consider claim 20:
                    Johri teaches everything claimed as implemented above in the rejection of claim 15. In addition, Johri teaches comprising additional instructions to adjust a torque capacity of the transmission input clutch in response to the driver demand torque minus an electric machine torque capacity (See Johri, e.g., “…When torque converter lock-up clutch 212 is fully disengaged, torque converter 206 transmits engine torque to automatic transmission 208 via fluid transfer between the torque converter turbine 286 and torque converter impeller 285, thereby enabling torque multiplication…” ¶ [0030]-¶ [0031], Fig. 2-4 208, 212, 244, 252, steps 402-432).       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho at el. (US Pat. No.: 9,616,884 B1) teaches “A method and an apparatus for controlling a hybrid electric vehicle including a dual clutch transmission are provided. A method for controlling a hybrid electric vehicle including a dual clutch transmission (DCT) may include: determining whether an engine start condition is satisfied in a state in which an engine is stopped; determining whether a slip control entry condition of a shift clutch of the DCT is satisfied when the engine start condition is satisfied; increasing a speed of a driving motor by slipping the shift clutch when the slip control entry condition is satisfied; determining whether a lock-up condition of an engine clutch is satisfied while increasing the speed of the driving motor; locking up the engine clutch when the lock-up condition of the engine clutch is satisfied; and increasing engagement force of the shift clutch when the engine clutch is locked up.”

          Tulpule et al. (US Pub. No.: 2014/0088805 A1) teaches “An engine starting system and technique for transitioning from an electric drive mode to a hybrid drive made in a hybrid electric vehicle is disclosed. In an electric drive mode the torque demand of the hybrid electric vehicle is met by an electromechanical device. The starting technique includes slipping a clutch between the engine and electromechanical device with the vehicle in the electric drive mode to rotate the engine, disengaging the clutch so that the engine is fueled to obtain a speed that approximates a speed of the electromechanical device, and engaging the clutch to couple the engine and the electromechanical device to the drive shaft to meet driver torque demand.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.